Nichols, P. J.
— Action by appellee against appellants to recover damages for an alleged breach of sale of a written contract for the sale of goods and merchandise. There was a trial by jury and a verdict for appellee, on which judgment was rendered.
The only error assigned is the action of the court in overruling appellants’ motion for a new trial, the causes for which motion each pertain to the evidence. No error is presented for the reason that there is no statement of the evidence in appellants’ brief.
' Judgment affirmed.